Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “phase collector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the limitation of claim 8 which claim 9 depends from, does not reasonably provide enablement for phase collector.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
It is unclear how the phase collector is related to the system and if it is enabled within the specification as part of the invention.  As claimed it is a floating body that does not relate to any particular component in the system.  Further, it is unclear if a “phase collector” is the same as a phase separator, or if it just a tank.  Phase collector is not a term used in the art and would not be one that someone having ordinary skill in the art would understand.  The term “collector” as described in the specification does not alleviate this issue as “collector” is so broad that it could for describe basically any component in a system as pipes, compressors, valves, and separators, all at least for a time collect a fluid.  No direction has been provided by the inventor in this regards and the specification (page 9, lines 30-32) does not make this clear as it only cites “at least one collector having the capacity of the largest volume of liquid of the dual mixed-refrigerant liquefaction system” and this component is not elaborated on in the specification or described in the drawings.  As described based on its purpose of holding the “largest volume of liquid in the liquefaction system”, this does not alleviate the problem because it is unclear does this mean, largest volume of liquid in a specific location, largest total possible volume of liquid in the system overall, largest volume of a specific refrigerant in the system, which is also not further elaborate on in the specification, so it is not clear how the component relates to the system or is used within the system.  As such, “phase collector” is considered to lack enablement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 11-17 recites “at least one expansion circuit, comprising: a. an expansion device, b. an inlet to receive the compressed first mixed-refrigerant stream, and an outlet, connected to the inlet of the corresponding pre-cooing refrigerant circuit in order to transfer to it the first mixed-refrigerant stream expanded by the expansion device” which is considered indefinite.  First, “the compressed first mixed-refrigerant stream” lacks antecedent basis. No compressed mixed refrigerant stream has been recited previously and no compressor has been recited previously.  Further with respect to the outlet of the expansion device circuit, it is unclear what qualifies as “the corresponding pre-cooling refrigerant circuit” as there are multiple pre-cooling refrigerant circuits recited but only one expansion device required.  It is further unclear if “the first mixed-refrigerant stream expanded by the expansion device” is the same component as “an expanded first mixed-refrigerant stream”.  For the purpose of examination, this limitation is understood to be that there is an expansion circuit such that refrigerant prior to entering the pre-cooling refrigerant circuits is sent to the expansion device and expanded and then from the outlet of the expansion device, is sent into the heat exchanger to provide cooling to form one of the pre-cooling refrigerant circuits.
Claim 1, lines 27-34 recites “an expansion circuit, comprising: a. an expansion device, b. an inlet to receive the compressed second mixed-refrigerant stream, an outlet, connected to the inlet of the liquefaction refrigerant circuit in order to transfer to it the second mixed refrigerant stream expanded by the expansion device” which is considered indefinite.  The claim has already previously required an expansion device, so it is unclear if this is a separate expansion device or the same previously recited one.  Second, “the compressed second mixed-refrigerant stream” lacks antecedent basis. No compressed mixed refrigerant stream has been recited previously and no compressor has been recited previously.  It is further unclear if “the second mixed-refrigerant stream expanded by the expansion 
Claim 1, line 36 recites “to the outside” but does not specific with respect to what the outside is.  For the purpose of examination, this limitation is interpreted as outside of the modules.
Claim 2 recites “a compressor” twice but only as a connection point for the outlet of the phase-separator module.  As such, it is unclear if this is the same compressor, multiple compressors of if a (or multiple) compressors are a required part of the invention or are outside of the inventive scope and only used to describe the point of the outlet stream.  Further, it is unclear if the compressor(s) is required to be part of the modules and if there are multiple compressors first phase separator circuits as there are multiple phase separators required. For the purpose of examination, this limitation is interpreted that compressors are a required part of the invention, but that there is a separate compressor for the pre-cooling circuits and the liquefaction circuit, and that all of the phase separators of the first phase separator feed the same compressor, but that neither compressor is required to be part of the phase separator modules.
Claim 5 recites “the corresponding compressed mixed-refrigerant stream” which is considered indefinite.  No compressed mixed refrigerant stream has been recited previously and no compressor has been recited previously.  Further, it is unclear what is meant by “the corresponding stream”.  It is unclear if this means that all of the streams are required to pass into each heat exchanger or only if the pre-cooling exchanger is required to have a circuit for the refrigerant that will become the expanded first mixed-refrigerant stream and the liquefaction exchanger is required to have a circuit for the refrigerant that will become the second expanded first mixed-refrigerant stream.
Claim 6 recites “a second cooling circuit” which is considered indefinite as claim 6 has not previously recited “a first cooling circuit”.
Claim 7 “the compressed second mixed-refrigerant stream” which lacks antecedent basin in the claims. For the purpose of examination, this limitation is considered to be that there is a cooling circuit in 
Claim 9 recites “at least one phase collector having the capacity of the largest volume of liquid of the liquefaction system” which is considered indefinite.  It is unclear how the phase collector is related to the system.  As claimed it is a floating body that does not relate to any particular component in the system.  Further, it is unclear if a “phase collector” is the same as a phase separator, or if it just a tank.  Additionally it is unclear what is required of the claim to meet “largest volume of liquid”.  Does this mean, largest volume of liquid in a specific location, largest total possible volume of liquid in the system overall, largest volume of a specific refrigerant in the system.  As the system operates, the liquid and gas volumes are not consistent and would change depending on the operating conditions and point during operation that everything is operating, so it is unclear what “largest volume of liquid” is being referred to by the limitation.  The specification (page 9, lines 30-32) does not make this clear as it only cites “at least one collector having the capacity of the largest volume of liquid of the dual mixed-refrigerant liquefaction system” and this component is not elaborated on in the specification or described in the drawings.  As such, this limitation is considered so indefinite as to preclude examination on the merits.

While this is meant to be a comprehensive list of all issues in regard to 35 USC 112 in the claims, due to the length and nature of the claims, it may not be possible to indicate every issue in regard to 35 USC 112 and the Applicant is requested to perform a thorough review of the claims for any outstanding issues in regard to 35 USC 112. The applicant is also requested to proof-read any future amendments for any potential issues in regard to 35 USC 112 that can arise from the amendments due to the complexity of the claims.

Claims 3-4, 8 are rejected as being dependent upon a rejected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: expansion device in claims 1-9, although not specifically recited as a specific component in the specification; one having ordinary skill in the art would recognize in the drawing that the components labeled as expansion devices (A30, A30’) are valves, and as such this limitation is understood to be expansion valves.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US PG Pub 20110265511), hereinafter referred to as Fischer and further in view of Byfield (US PG Pub 20140053599), hereinafter referred to as Byfield and further in view of Seitter et al. (US PG Pub .

With respect to claim 1, Fischer teaches (Figure 1) a system for liquefying a hydrocarbons stream, comprising: 
a first heat exchange section (E1 and associated lines), comprising:
a. a pre-cooling circuit comprising a hydrocarbons stream feed stream inlet, and a feed stream outlet (feed stream of natural gas 1 enters E1 and leaves E1 as a partly liquefied stream into F, paragraphs 26-27), 
b. a plurality of pre-cooling refrigerant circuits for pre-cooling the feed stream through the circulation of an expanded refrigerant stream, the pre-cooling refrigerant circuits each comprising an inlet and an outlet (see annotated Figure 1 below, where a separate refrigeration circuit is formed by the separation of the refrigerant into the separate expanders, thus there are three overall cycles each beginning at the outlet of the respective expanders and ending at the inlet of the compressor); 
at least one expansion circuit, comprising: a
a. an expansion device (see annotated figure, which can be seen to have 3 expansion devices in the pre-cooling circuit in the form of valves),
b. an inlet to receive the compressed refrigerant stream (the inlet of the expansion device), and
c. an outlet connected to the inlet of the corresponding pre-cooling refrigerant circuit in order to transfer to it the first refrigerant stream expanded by the expansion device (as shown in the annotated figure, there are three expansion devices each of which can be considered the at least one expansion device forming the expansion circuit between the inlet of the expansion device and the inlet of the compressor such that the outlet of the expansion device enters the inlet of the circuit as it enters the heat exchanger)
a section heat exchange section comprising: 
a liquefaction exchanger (E2, paragraph 28) comprising:

b.. a liquefaction refrigerant circuit for liquefying the feed stream through the circulation of an expanded second stream, the liquefaction refrigerant circuit comprising an inlet and an outlet for the expanded mixed-refrigerant stream (the circuit begins at the outlet of the expansion device of the liquefaction circuit and ends at the intel of the first compressor of the liquefaction circuit),
at least one expansion circuit, comprising: 
a. an expansion device (see annotated figure 1 for liquefaction expansion device, which can be seen to be valves)
b. an inlet to receive the compressed second refrigerant stream (inlet of expansion device), and 
c. an outlet, connected to the inlet of the liquefaction refrigerant circuit in order to transfer to it the second refrigerant stream expanded by the expansion device (the outlet is the inlet of liquefaction circuit).

Fischer does not teach the first heat exchange section and the second heat exchange section are a first and second module.

Byfield teaches that when an LNG production system can be comprise of individual modules where there is a module for pre-cooling and a module for liquefaction (paragraphs 101-105) which allows the individual modules to be assembled at a construction location and then transported to the construction location (paragraph 15).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Byfield constructed the first heat exchange section s one module and the second heat exchange section as a second module since it has been shown that combining prior art elements to yield predictable results is obvious whereby construction the two heat exchange sections as modules would allow them to be constructed at a separate location from the 

Fischer does not teach the first and second heat refrigerant are mixed refrigerants.

Seitter teaches that in a natural gas liquefaction system both the first refrigerant lop and the second refrigerant loop are mixed refrigerant (abstract). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Seitter have had both the refrigerants of Fischer to have been mixed refrigerants since it has been shown that combining prior art elements to yield predictable results is obvious whereby the specific refrigerant choice would have been one that is known in the art to be suitable for pre-cooling and liquefaction of natural gas which can be shown by Seitter to be two mixed refrigerant cycles.

Fischer does not teach each heat exchange module comprises walls for thermally insulating with respect to the outside.

Gibbon teaches that heat exchange modules in a cryogenic system have associated insulation (paragraphs 23-24) (which would be understood to be walls of as in order to provide said insulation it would have to surround the heat exchanger components).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gibbon to have when using modules in Fischer as modified to have surrounded the components of the modules with insulation as part of the module in order to prevent unwanted heat ingress into the system.


Fischer does not teach each module has a framework that allows the heat-exchange module to be transported and secured, and allows the first heat-exchange module to be stacked on top of the second heat-exchange module.

Hillenburg teaches that when using a modular system that the modular system is provided with a framework such that two modules can be stacked horizontally or vertically in the system and the number of modules which can be stacked together is based on the desired use (paragraphs 35-36).  Further the modules are designed to be shipped or transported (abstract) with structural frames (paragraph 13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hillenburg to have when using a modular system such as that taught by Fischer as modified to have provide frames which allow the modules to be transported and secured such that the first heat exchange module is stacked on top of the second heat exchange module since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the frames allows the modules to be safely transported and to be securely connected together when in use.  Further, with the two heat exchange modules there are a finite number of configurations (first on top of second, second on top of first, next to each other, or not connected at all) and thus it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the first module on top of the second since it has been shown that choosing from a finite number of identified predictable solutions with a reasonable expectation of success is obvious and thus providing the first on top of the other would allow the fluid streams to easily pass from one to the other during operation as the two modules work together.




    PNG
    media_image1.png
    506
    725
    media_image1.png
    Greyscale

Annotated Figure 1 of Fischer




With respect to claim 3, Fischer teaches a first pre-cooling compression set comprising a first compressor comprising an outlet coupled to the first heat-exchange module and one inlet per pre-cooling refrigerant circuit, each coupled to the outlet of the (as seen in the annotated figure the compressor of the pre-cooling circuit has three inlets, one for each circuit), 
a second liquefaction compression set comprising a second compressor comprising an outlet coupled to the second heat-exchange module and an inlet coupled to the outlet of the liquefaction refrigerant circuit (as seen in the figure the liquefaction compression component have a second compressor with an inlet coupled to the outlet of the liquefaction refrigeration circuit).

Fischer as modified does not teach the first and second compressor sets are a module.

Byfield teaches that the first and second compressor sets are also formed in modules like the pre-cooling and liquefaction modules (paragraph 101).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Byfield constructed the pre-cooling compression set as a first compressor and the liquefaction compressor set as a second module since it has been shown that combining prior art elements to yield predictable results is obvious whereby construction the compressor sections as modules would allow them to be constructed at a separate location from the production location (where they are used) which would allow them to be constructed and shipped as a partially completed component of the plant as opposed to requiring construction at the site of use which is a more efficient and cost effective through the use of modularization.


Fischer as modified does not teach each compression module comprising a framework for transporting module.

Hillenburg teaches that when using a modular system that the modular system is provided with a framework such that two modules can be stacked horizontally or vertically in the system and the number of modules which can be stacked together is based on the desired use (paragraphs 35-36).  Further the modules are designed to be shipped or transported (abstract) with structural frames (paragraph 13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hillenburg to have when using a modular system such as that taught by Fischer as modified to have provide frames which allow the modules to be transported and secured such that the two modules could be stacked and secured together as desired 


With respect to claim 4, Fischer as modified teaches system according to Claim 3, further comprising: a first cooler comprising an inlet coupled to the first pre-cooling compressor and an outlet to be coupled to the pre-cooling exchanger (see annotated figure 1 of Fischer there is a first cooler), - a second cooler comprising an inlet coupled to the second compressor and an outlet to be coupled to the second liquefaction exchanger (see annotated Figure 2 of Fischer).

With respect to claim 5, Fischer as modified teaches wherein the pre-cooling exchanger and the liquefaction exchanger each further comprise a first cooling circuit for cooling the corresponding compressed mixed-refrigerant stream (as seen in the figure both refrigerants first pass into E1 and E2 respectively where they would be cooled before leaving the E1 and E2 respectively where they are expanded and used for cooling, as would be understood by one having ordinary skill in the art based on the configuration as shown), comprising an inlet to be coupled to an outlet of a compressor (the outlet of the respective compressors forms the stream sent to the inlet of E1 and E2 for the respective refrigerants) and one outlet per expansion circuit of the corresponding heat-exchange module, each coupled to an inlet of the corresponding expansion device (the outlet of each individual cooling circuit is fed to the respective one of four expansion devices).

With respect to claim 6, Fischer as modified teaches wherein the pre-cooling exchanger further comprises a second cooling circuit for cooling the compressed second mixed-refrigerant stream, comprising an inlet to receive the compressed second mixed-refrigerant stream and an outlet coupled to the inlet of the expansion circuit of the second heat-exchange module (the liquefaction refrigerant first enters E1 where it would be cooled which is the inlet and ultimately the outlet of E1 which is the outlet is connected to the inlet of the expansion circuit of the second heat-exchange module via the E2).

With respect to claim 8, Fischer as modified teaches wherein the first heat-exchange module is mounted on top of the second heat exchange module (as modified in claim 1 this is the configuration).

Claim 9 is rejected as being dependent upon a rejected claim.



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer/Byfield/Seitter/Hillenburg and further in view of Kobayashi et al. (US PG Pub 20200116426), hereinafter referred to as Kobayashi. 


With respect to claim 2, Fischer as modified not teaches a first phase separator set for the expanded pre-cooling mixed refrigerant stream comprising one phase separator per pre-cooing refrigerant circuit, each comprising: 
an inlet connected to an outlet of the corresponding pre-cooling refrigerant circuit,, and a gas-outlet connected to a compressor  an connected to an outlet of the corresponding pre-cooling refrigerant circuit a gas-phase outlet to be connected to a compressor (although not labeled in the specification of Fischer it can be seen as would be recognized by one having ordinary skill in the art that between the outlet of each cooling circuit from E1 is passed to a phase separator labeled in the annotated figure 1 in the form of a knockout drum, which would be used to remove any lingering liquid in the refrigerant such that gas would be passed to the compressor but not liquid), a second phase-separator set comprising at least one phase separator for the expanded liquefaction mixed-refrigerant stream, the a phase separator comprising: an inlet connected to an outlet of the liquefaction refrigerant circuit, a gas-phase outlet to be connected to a compressor (although not labeled in the specification of Fischer it can be seen as would be recognized by one having ordinary skill in the art that between the outlet of the liquefaction  circuit from E2 is passed to a phase separator labeled in the annotated figure 1 in the form of a knockout drum, which 

Fischer as modified does not teach each separator set is a module.

Kobayashi teaches compressor facilities (also called modules, paragraph 3) can be formed as modularized components which include phase separators (59) upstream of the compressors, with separator facilities (65/66) for each compressor/separator set (paragraph 49).

Therefore it would have been obvious to have included each of the phase separators of Fischer as modified as part of modules (one for the pre-cooling set, one for the liquefaction set) along with the compressors of each set based on the teaching of Kobayashi since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the two phase separator modules would allow for the modules constructed and transported as a partially completed component of the plant as opposed to requiring construction at the site of use which is a more efficient way of producing the facilities (paragraph 3 of Kobayashi). Although referred to as compressor modules by Kobayashi as they include the phase separators, they can be considered phase separator modules as well.

Fischer as modified does not teach wherein each separator module can be stacked and comprises at least a framework to allow it to be transported, secured, and stacked on top of or underneath another separator module.

Hillenburg teaches that when using a modular system that the modular system is provided with a framework such that two modules can be stacked horizontally or vertically in the system and the number of modules which can be stacked together is based on the desired use (paragraphs 35-36).  Further the modules are designed to be shipped or transported (abstract) with structural frames (paragraph 13).

.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer/Byfield/Seitter/Hillenburg and further in view of Ducote et al. (US PG Pub 20190323769).

With respect to claim 7, Fischer as modified does not teach wherein each expansion circuit comprises a phase separator comprising an inlet coupled to the outlet of the corresponding expansion device, a first, gas-phase, outlet and a second, liquid-phase, outlet, each coupled to the inlet of the corresponding pre-cooling circuit.

Ducote teaches that at the outlet of a valve (129/162/144) for a mixed phase refrigerant is a separator (131, 164, 146) which allows the flashed (expanded) refrigerant to be separator into gaseous and liquid refrigerant which are each directed to the heat exchanger (paragraphs 33-37).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Ducote provided separators at the outlet of each expansion device in Fischer as modified which separates the expanded refrigerant into gas and liquid refrigerant since it has been shown that combining prior art element to yield predicable results is obvious whereby providing the separators allows for greater control of the heat exchange process by being able to individually direct and control the liquid and gas parts of the expanded refrigerant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763